Exhibit 10.37

SECOND AMENDMENT

OF THE

SKY FINANCIAL GROUP, INC. NON-QUALIFIED RETIREMENT PLAN II

(Effective January 1, 2005)

WHEREAS, Sky Financial Group, Inc. (the “Company”) maintains the Sky Financial
Group, Inc. Non-Qualified Retirement Plan II (the “Plan”) for a select group of
its management and highly compensated employees;

WHEREAS, the Company has delegated authority to amend the Plan to the Sky
Financial Group, Inc. Benefit Plans Committee (the “Committee”); and

WHEREAS, the Committee now considers it desirable to amend the Plan with respect
to eligibility criteria for certain Plan participants.

Now, THEREFORE, pursuant to the power reserved to the Committee by Section 8.1
of the Plan, and by virtue of the authority delegated to the undersigned by
resolution of the Committee, the Plan is hereby amended, effective January 1,
2007, by substituting the following for Section 1.20 of the Plan:

“1.20 ‘Eligible Employee’ means each employee of an Employer who is:
(i) classified as a senior vice-president or higher and whom the Committee
expects to earn Compensation of at least the amount in effect under Code
Section 414(q)(1)(B) ($100,000 for 2007, adjusted periodically for
cost-of-living increases); (ii) a commissioned salesperson whom the Committee
expects to earn at least $150,000 in commissions per year; or (iii) designated
by the Committee as an Eligible Employee; provided, however, that for purposes
of determining eligibility to make deferral contributions under Section 2.2, the
employee must also have received notification of his or her designation as an
Eligible Employee from the Company’s Benefits Department in order to be an
Eligible Employee.”

IN WITNESS WHEREOF, the undersigned Committee member hereby certifies that the
foregoing is a true and correct copy of an Amendment duly adopted by Resolution
of the Committee on November 14, 2006.

 

By:

 

/s/ Thomas A. Sciorilli

Date:

 

1-16-07